DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. In their disclosure as originally filed, applicant has not disclosed how a customer will send invitation which allows an invitee to make financial contribution to the cost of the funeral, how the customer will make purchase of optional goods and services, or how periodic reminder to invitee, how sharing a funeral notice planned via social media, how a customer will be enable the customer to design and publish the funeral notice, how a map which shows the location of the funeral service provider utilizing the online marketplace will be provided and accessible to the customer, how the customer will RSVP the invite, and how eulogy will be automatically generated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As currently claimed, applicant recites limitations directed to what the software will be adapted to. However, these limitation are confusing. Applicant has not positively claimed how the claimed software will be connected to the server. Is applicant claiming software execution on a processor. In addition, it is not clear whether applicant’s claimed invention is directed to packaging plurality of software from other entities (for example software downloaded from OpenSource) as a single software package, because applicant’s disclosure does not disclose how claimed limitation in claims 1-10 will be performed.
Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, directed towards sending an invitation to a financial contributor to make financial contribution towards the cost of funeral, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to sending an invitation to a financial contributor to make financial contribution towards the cost of funeral, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites sending an from a primary device (inviter’s device) to a secondary device (invitee’s device) wherein, the request comprises an invitation to a financial contributor to make financial contribution towards the cost of funeral. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of online marketplace amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amante et al. US Publication 2017/0308820 in view of Manno et al. WIPO Publication WO 2015/051382.

Regarding claims 1 – 3, 5, 6 and 8, Avante teaches system and method for event management and services relate thereto. Amante recites it may be an advantage to provide a system or method to allow a client to access theological specific options when planning a funeral or memorial [Amante, 0016]. Amante teaches an online marketplace for organizing a funeral [Amante, 0016, Fig. 3 and associated disclosure], the online marketplace comprising: 
(a) a software application for a funeral service provider and a customer; 
(b) a server connected to the software application; and 
(c) a means of communicating between the software application and the server 
(Avante, A web application, a mobile application or any other suitable application or access portal will preferably be delivered on demand through web applications. Further embodiments may advantageously be implemented in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled ;
Avante does not explicitly teach software allowing a customer to send and invitation to an invitee. However, Amante teaches The system may further be adapted to provide at least one notification related to an event to recipients, such as family, friends and other attendees, of an existing event. These notifications may be in the form of an invitation, an update [Amante, 0101]. Manno teaches system and method wherein Gift organizers (e.g. person arranging for funeral service) can use the system as a tool to collect funds to be applied toward a stored value instrument (funeral expenses) as a group gift, and to deliver the stored value instrument (e.g. collected contributions) and personalized messages (eulogy), videos (eulogy, memorablia), and photos (memorabilia) from some or all gift participants (donors) to a gift recipient (family of the bereaved) [Manno, 0006]. Manno further recites displaying a screen on the at least the first electronic device prompting the first user (e.g. person arranging for funeral service) to invite at least a third user associated with at least a third electronic device (e.g. donors like family & friends of the mourning family, charity, etc.) to contribute towards the cost of the product (cost of the funeral), sending an invitation message to the at least the third electronic device, the invitation message including a link to view the product (details describing the request for contribution), a setting of the contribution amount, and a personalized message field, and receiving funds from the at least a third user to be applied towards the contribution amount [Manno, 0013].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Avante by adopting teachings of Manno to help the mourning family arrange funds for having a funeral for their deceased beloved.
Avante in view of Manno teaches system and method further comprising:
wherein the software application is adapted to allow a customer to send an invitation which allows an invitee to make a financial contribution to the cost of the funeral (Manno, as explained above) [Manno, 0006, 0013], and wherein the software application is adapted to:
allow the customer to customize and purchase optional goods and services for the funeral (Amante, The access portal may be adapted to facilitate the user to make at least one purchase from at least one vendor for the event (funeral)) [Amante, 0024];
allow the customer to apply for finance to pay for the cost of the funeral which is customized within the software application (Avante, As an event (funeral) and associated purchases (purchases of funeral associated products and services) can be costly, there may be a need to allow users of the system to apply for short term or relatively small loans to cover event costs and other near future expenses. This may be of particular advantage with respect to funeral events where funds may be needed in the immediate short term) [Avante, 0125]; or
provide a communications portal between the funeral service provider and the customer to organize the funeral (Amante, The access portal may be adapted to facilitate the user to make at least one purchase from at least one vendor for the event); or
share a funeral notice planned via social media (Amante, In yet a further embodiment, the deceased may optionally be signed up to a social network. A social network may allow families to build a tribute to deceased persons which may be useful in certain cultures) [Amante, 0135]; or
allow the customer to design and publish the funeral notice allow the customer to design and publish the funeral notice (Manno, as explained above) [Manno, 0006, 0013].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amante et al. US Publication 2017/0308820 in view of Manno et al. WIPO Publication WO 2015/051382 and Man et al. US Publication 2015/0032366.

Regarding claim 4, Amante in view of Manno does not explicitly teach providing a map which shows location of the funeral service provider (event location). however, Man teaches system and method for delivering high relevant travel related travel content to mobile devices. Man teaches providing map which shows location of a business (e.g. funeral service provider) [see at least Fig. 2e and associated disclosure which teaches one or more business on the map].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amente in view of Manno by adopting teachings of Man to assist a user to find a desired service provider based on their location.
Avante in view of Manno and Man teaches system and method wherein the software application is adapted to provide a map which shows the location of the funeral service provider utilizing the online marketplace and accessible to the customer [Man, see at least Fig. 2e and associated disclosure].



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amante et al. US Publication 2017/0308820 in view of Manno et al. WIPO Publication WO 2015/051382 and Stahl et al. US Publication 2011/0130958.

Regarding claim 7, Amante in view of Manno does not explicitly teach to issue a periodic reminder to the user (invitee) about the upcoming event (funeral). However, Stahl teaches system and method for reminding user that it is time to leave to travel to the meeting (funeral) for which the calendar entry was created.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amante in view of Manno by adopting teachings of Stahl to reminding user that it is time to leave to travel to the funeral.
Amante in view of Manno and Stahl teaches system and method to issue a periodic reminder to the invitee (user) about the upcoming funeral (event) [Stahl. 0069].



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amante et al. US Publication 2017/0308820 in view of Manno et al. WIPO Publication WO 2015/051382 and Nguyen et al. US Publication 2005/0033616.

Regarding claim 9, Amante in view of Manno does not explicitly teach providing an RSVP management tool. However, Nguyen teaches system and method for an event planning system that allows for sending invitations which may be viewed by participating end users [Nguyen, 0010] and soliciting RSVP fees from invites who respond affirmatively [Nguyen, 0011].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amante in view of Manny by adopting teachings of Nguyen to receive attendance affirmation from the invitee along with the contribution requested with the invite.
Amante in view of Manno and Nguyen teaches system and method wherein the software application provides an RSVP management tool for the funeral [Nguyen, 0010-0011].



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amante et al. US Publication 2017/0308820 in view of Manno et al. WIPO Publication WO 2015/051382 and image of “Arkansas Notice to Quit” form on Pinterest.com hereinafter referred to as Pinterest.

Regarding claim 10, Amante in view of Manno does not explicitly teach providing eulogy generator. However, Pinterest teaches that eForms has provided a fillable form template to enable a user to generate a document by filling in the blanks.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amante in view of Manno by adopting teachings of Pinterest to enable the user to generate a personalized document using the fillable document template.
Amante in view of Manno and Pinterest teaches system and method wherein the software application provides an automated eulogy generator [Pinterest].


Conclusion
 Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


January 19, 2022